Citation Nr: 1641718	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  09-22 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to September 10, 2015, and 70 percent disabling thereafter.

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) resulting from service-connected disability prior to August 29, 2012. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 1966 to October 1968.  His awards and decorations include the Purple Heart Medal with two stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2012, the Board remanded the issue on appeal for further evidentiary development, to include a VA examination.  The Board also found that the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that issue as well.

In a January 2016 rating decision, the RO increased the Veteran's PTSD rating to 70 percent disabling, effective September 10, 2015.  As these awards do not constitute a full grant of the benefits sought on appeal, the claim for an increased rating for PTSD remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the issue of entitlement to TDIU was granted by the RO in the January 2016 rating decision effective August 29, 2012.  As the Veteran's claim for an increased rating for his PTSD was received September 22, 2005, and a TDIU is an element of all appeals for a higher rating.  The issue of entitlement to TDIU prior to August 29, 2012, remains on appeal.  



FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, social and family relations, and mood; total occupational and social impairment due to PTSD has not been shown.

2.  Prior to August 29, 2012, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a 70 percent evaluation, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  Prior to August 29, 2012, the criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, VA's duty to notify was satisfied by a pre-adjudicatory letter mailed to the Veteran in June 2008.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  VA has obtained records of the Veteran's VA outpatient treatment (including mental health treatment), as well as his service medical records and personnel records.  In addition, the Veteran was afforded a VA psychiatric examination in June 2008.  Pursuant to the Board's October 2012 remand, another VA psychiatric examination was performed in September 2015.  Lay statements of the Veteran have also been associated with the record and have been reviewed.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Increased Rating for PTSD

The Veteran contends that his service-connected PTSD is more severe than what is reflected by his current disability rating.

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is in receipt of a 50 percent rating prior to September 10, 2015, and a 70 percent rating thereafter, for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the Diagnostic Code to determine whether an increased evaluation is warranted.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

After reviewing all the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD most nearly approximates impairment warranting a 70 percent rating, but no higher, for the entire period on appeal.

Service connection for PTSD was originally granted in August 2000; at that time, a 50 percent rating was assigned.  The Veteran submitted the instant claim for an increased rating in June 2008.

Along with his claim, the Veteran submitted a copy of a May 2008 evaluation from his VA psychologist at the Pensacola Vet Center.  The letter stated that the Veteran began receiving treatment at the VA mental health clinic in 2000.  The psychologist noted that, despite the Veteran's involvement in treatment his PTSD symptoms had noticeably worsened since his retirement.  External stressors-for example, the death of his mother, the September 11th attacks, Hurricane Ivan, and the wars in Iraq and Afghanistan-contributed to some of this decline; however, the psychologist noted that it was not unusual to see a worsening of PTSD symptoms after a person is no longer able to focus his attention on work.

On VA examination in June 2008, the Veteran reported depression and irritability on a daily basis; diminished interest and pleasure in activities; diminished libido; and insomnia.  He reported that he did not have a close relationship with his two sons, and stated that his wife said he was hard to get along with sometimes.  He reported that his granddaughter "doesn't even want me to go to her softball games because I get damn fighting mad at her games with bad calls and things."  He stated that, "I don't hardly have anything to do with people anymore; I'm leery of things around me and people around me; I carry my gun wherever I go; we don't have a lot of friends."  In terms of daily activities, he reported that he used to play golf but now "I sit around and drink a lot, more than I used to."

In terms of occupational history, he reported that he was a Sheriff's Deputy, but indicated that he retired in 2003.  By way of explanation, he stated, "I was getting more hot-headed and hot-tempered at work, and you can't do that; I came very close to shooting some people I shouldn't have, and that scared me."

On mental status examination, the Veteran was clean and neatly groomed with unremarkable psychomotor activity and clear and coherent speech.  His affect was constricted, and he was tearful at times.  His mood was depressed.  Thought processes and content were unremarkable, and the Veteran denied any delusions or hallucinations.  The examiner noted mild impairment in recent memory.  There was no indication of inappropriate or obsessive/ritualistic behavior.  The Veteran denied homicidal or suicidal thoughts, and the examiner noted no episodes of violent behavior.  Specific PTSD symptoms included difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

The Veteran was diagnosed with PTSD with adjustment disorder with depressed mood.  In summary, the examiner opined that the Veteran's symptoms were moderate in severity, resulting in disturbances of motivation and mood and difficulty establishing and maintaining effective relationships.  The examiner noted that his PTSD caused "moderate to severe" impairment in his family and other social relationships.

In an October 2008 statement, the Veteran reported that he was forced to retire from the Sheriff's Department at the age of 56, "for fear that he would lose control because of his escalating PTSD symptoms and difficulty controlling his anger."  Furthermore, since his retirement, he reported that "his quality of life has continued to deteriorate, affecting his relationships with his spouse, children and grandchildren."  He stated that there was no "pattern or purpose" to his life and that he was "angry and depressed."

In his July 2009 VA Form 9, the Veteran reported that he led a "very isolated existence," noting that he "has no motivation and finds it difficult to even get started on things he needs to do."  Also, the Veteran stated that he did acknowledge suicidal thoughts during the June 2008 VA examination, contrary to what the VA examiner reported.

An April 2014 VA mental health clinic note reflects that the Veteran reported back pain which aggravated his PTSD symptoms.  He reported that his back pain was productive of worsening intrusive thoughts, nightmares, and difficulty concentrating, and stated that he became more irritable and had less tolerance for stress.  The examiner noted that the Veteran was "not able to perform the mental or physical tasks required to keep substantial employment due to the exacerbation of PTSD symptoms when his back pain flares up."

On VA examination in September 2015, the Veteran reported symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  He described nightmares of his experiences in Vietnam, and stated that he continued to have anger problems: "It don't take much for me to fly off the handle.  I don't like it, but it seems like I can't stop myself."  He reported having some suicidal thoughts but without intent.  The Veteran described his current relationship with his wife as "good," but noted that she had recently gotten sick.  He also reported good relationships with his two sons.  However, he described himself as "pretty much a loner" although he did report having some church friends.

On mental status examination, the Veteran was casually dressed with good grooming and hygiene.  He interacted in a calm, polite manner.  His mood was depressed with congruent, slightly tearful affect.  Speech was spontaneous, normal and easily understood.  Thought processes were logical and goal-directed.  There were no signs of psychosis or unusual behavior.

In summary, the examiner noted that the Veteran had endorsed severe symptoms of depression and PTSD.  Overall, the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran's specific symptoms included few friends or relationships, depressed mood, sleep problems, and irritability.  He was able to maintain healthy relationships with his family members and manage household and personal responsibilities.  The examiner noted that although the Veteran's symptoms would reduce productivity in a job setting, his judgment and decision-making were intact, and he was able to communicate effectively.  There was no evidence of any formal thought disorder.

At the outset, the Board finds that the preponderance of the evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas throughout the entire period on appeal.  In short, the record demonstrates significant impairment associated with PTSD, especially in areas such as work, social and family relations, and mood, since the instant claim for increase was filed.  As this symptomatology more nearly approximates the criteria for a 70 percent rating, an increase from 50 percent to 70 percent, prior to September 10, 2015, is warranted.

A 100 percent rating is not warranted at any time during the course of the appeal, however, as the evidence is against a finding of total occupational and social impairment due to PTSD at any time during the period on appeal.  The Veteran appeared at VA appointments well-groomed and with good hygiene, and was consistently alert and socially appropriate.  He has denied persistent delusions or hallucinations, and the VA examination reports of record indicate that his judgment is intact and he is able to communicate.  There is no evidence of psychosis.  The record also shows that the Veteran has generally been orientated to time and place.  Although the Board recognizes that the Veteran has reported suicidal ideation, as well as his reports of coming close to shooting people while working as a Sheriff's Deputy, there is no indication in the record that he is currently a danger to himself or others.  The Board finds that the Veteran's PTSD symptoms, considered in isolation from his other service-connected disabilities, do not demonstrate total impairment, as illustrated by the criteria for a 100 percent rating.

In sum, the evidence shows that the overall impairment caused by the Veteran's PTSD symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity, for the entire period on appeal.  Therefore, an increase to 70 percent disabling will be granted prior to September 10, 2015, but a rating in excess of 70 percent will be denied.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for those disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms"( including marked interference with employment and frequent periods of hospitalization).

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected disability on appeal.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's service-connected PTSD is productive of occupational and social impairment, with deficiencies in most areas, such as work, family and social relations, and mood.  The rating assigned for this disability fully contemplates this symptomatology.  To the extent the Veteran contends that his service-connected back muscle injury creates a compounding of his PTSD symptomatology, the Board notes that VA has considered this worsening of symptomatology and incorporated it into his current 70 percent rating.  His current evaluation for PTSD contemplates significant functional impairment.  In sum, when considering the entire record, it cannot be said that the available schedular evaluations for the disability on appeal are inadequate.

The Board observes also that, even if the available schedular evaluation for the disability at issue is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  There is no indication that the Veteran has required frequent periods of hospitalization due to psychiatric symptoms, and although his disability likely has affected his employability, there is nothing in the record to indicate that it causes impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.


TDIU prior to August 29, 2012

Prior to August 29, 2012, the Veteran's service-connected disabilities are PTSD, now rated as 70 percent disabling; residuals of a fragment wound to the back, rated as 20 percent disabling; diabetes mellitus, rated as 20 percent disabling; a left forearm fragment wound scar, rated as 10 percent disabling; a back fragment wound scar rated as 10 percent disabling; tinnitus rated as 10 percent disabling; weakness of the left upper extremity, rated as noncompensable; and hearing loss, rated as noncompensable.  Therefore, his service-connected disabilities meet the threshold schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16 (a). The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. See 38 C.F.R. § 4.16 (a) (2015). 

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected PTSD renders him unable to secure and follow a substantially gainful occupation. 

The record reflects that the Veteran retired in 2003.  He attributed his retirement to his anger related to PTSD.  His PTSD also affected his motivation and his ability to sleep.  The record further shows that the Veteran ability to be around others continued to deteriorate during the course of the appeal.  For example, he reported that his granddaughter did not enjoy his presence at her softball games due to his argumentative nature.  

Given the severity of the Veteran's PTSD combined with other significant service connected disabilities, including his back and diabetes mellitus, the Board concludes that the competent and probative evidence demonstrates that the Veteran's service-connected disabilities combine to produce significant symptomatology which can be said to preclude substantial and gainful occupation. Based on the above analysis, the Board therefore concludes that a grant of TDIU is warranted under 38 C.F.R. § 4.16 (a) prior to October 19, 2012. 

 In conclusion, for the reasons and bases expressed above, the Board finds that TDIU is warranted on a schedular basis prior to August 29, 2012. The benefit sought on appeal is accordingly granted.


ORDER

Prior to September 10, 2015, entitlement to a 70 percent disability rating for PTSD, but no greater, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Prior to August 29, 2012, a total disability rating due to individual unemployability is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


